      Case 2:21-cv-01151-GMN-EJY Document 6 Filed 08/05/21 Page 1 of 2



 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
      3800 Howard Hughes Drive, Suite 500
 3    Las Vegas, Nevada 89169
      E-mail: jthompson@clarkhill.com
 4    Telephone: (702) 862-8300
      Facsimile: (702) 862-8400
 5    Attorney for Defendant
      National Consumer Telecom & Utilities
 6    Exchange, Inc.
 7

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
     SALVADOR CARRAZCO JR.,             )                  Case No. 2:21-cv-01151-GMN-EJY
10                                      )
                                        )
11                       Plaintiff,     )
                                        )
12   vs.                                )                  JOINT STIPULATION FOR
                                        )                  EXTENSION OF TIME FOR
13                                      )                  DEFENDANT NATIONAL CONSUMER
     NATIONAL CONSUMER TELECOM &        )
     UTILIES EXCHANGE, INC, and VERIZON )                  TELECOM & UTILITIES EXCHANGE,
14                                                         INC. TO FILE ANSWER
     WIRELESS SERVICES, LLC,            )
15                                      )
                                        )                  FIRST REQUEST
                         Defendants.    )
16

17
            Defendant National Consumer Telecom & Utilities Exchange, Inc. (“NCTUE”) has
18
     requested an extension of time to answer, move or otherwise respond to the Complaint in this
19
     matter, to which Plaintiff has no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY
20

21   STIPULATED AND AGREED to by and among counsel, that NCTUE’s time to answer, move or

22   otherwise respond to the Complaint in this action is extended from August 11, 2021 through and
23   including September 10, 2021. The request was made by NCTUE so that it can have an
24
     opportunity to collect and review its internal files pertaining to the allegations in the Complaint,
25
     and Plaintiff approves. This stipulation is filed in good faith and not intended to cause delay.
26
            Respectfully submitted, this 5th day of August, 2021.
27

28
     Case 2:21-cv-01151-GMN-EJY Document 6 Filed 08/05/21 Page 2 of 2



 1   CLARK HILL PLLC                            No opposition
 2   By: /s/Jeremy J. Thompson                   /s/Michael Kind
     Jeremy J. Thompson                         Michael Kind, Esq.
 3   Nevada Bar No. 12503                       Nevada Bar No. 13903
     3800 Howard Hughes Pkwy,                   KIND LAW
 4
     Suite 500                                  8860 South Maryland Parkway, Suite 106
 5   Las Vegas, NV 89169                        Las Vegas, NV 89123
     Tel: (702) 862-8300                        Phone: (702) 337-2322
 6   Fax: (702) 862-8400                        Fax: (702) 329-5881
     Email: jthompson@clarkhill.com             Email: mk@kindlaw.com
 7
     Attorney for Defendant National Consumer   George Haines, Esq.
 8
     Telecom & Utilities Exchange, Inc.         Nevada Bar No. 9411
 9                                              Gerardo Avalos
                                                Nevada Bar No. 15171
10                                              HAINES & KRIEGER, LLC
11                                              8985 S. Eastern Ave., Suite 350
                                                Henderson, NV 89123
12                                              Phone: (702) 880-5554
                                                Fax: (702) 385-5518
13
                                                Attorneys for Plaintiff
14

15

16

17

18   IT IS SO ORDERED:
19

20

21   _____________________________________
     United States Magistrate Judge
22

23
     DATED: August 5, 2021
24

25

26

27

28
